Citation Nr: 1127460	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-29 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Eligibility for payment of attorney fees in the absence of any retroactive benefits payment to the Veteran.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from 1975 to 2003, and retired with more than 20 years of service.  The Appellant represented the Veteran in a matter which was appealed to the Court of Appeals for Veterans Claims (CAVC or Court).  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that there were no past-due benefits payable by VA to the Veteran under the attorney fee agreement in the benefits claim in which the Appellant represented the Veteran.  The Appellant disagreed with that determination, and, after a statement of the case was issued in June 2010, the Appellant perfected substantive appeal as to the administrative decision.
 

FINDINGS OF FACT

1.  The Veteran receives retired pay benefits which are not administered or paid by VA.

2.  The Veteran does not meet the criteria for concurrent receipt of VA compensation benefits and retired pay.

3.  The fee agreement between the Veteran and the Appellant authorized payment to the Appellant from retroactive benefits to be paid to the Veteran by VA.

4.  Because of the Veteran's receipt of retired pay, the award of an increased VA disability evaluation following the conclusion of the Veteran's appeal did not result in a retroactive payment of VA benefits to the Veteran.  


CONCLUSION OF LAW

In the absence of any retroactive payment from VA to the Veteran of past-due VA benefits following conclusion of the matter in which the Appellant represented the Veteran, the criteria for direct payment of attorney fees to the Appellant by VA have not been met.  38 U.S.C.A. § 5904(c)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 14.636 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but is instead seeking a decision regarding how benefits will be distributed under another Chapter.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  Therefore, discussion of VA's duties to notify and assist a Veteran in the development of a claim is not required in this case.  

Facts

Historically, the Veteran retired from military service in 2003.  A VA rating decision awarded service connection for hemorrhoids, among other disabilities, in 2003.  A noncompensable evaluation was assigned for disability due to hemorrhoids.  The Veteran disagreed with the noncompensable evaluation, and perfected appeal of his disagreement with the assigned noncompensable rating.  

A fee agreement between the Appellant and the Veteran was signed in February 2009.  The agreement authorized payment of attorney fees to the Appellant from retroactive benefits to be paid to the Veteran by VA, in conformance with the governing statute.  

In September 2009, the Board issued a decision which granted an increase in the initial rating from noncompensable to a 20 percent initial evaluation for hemorrhoids, and that decision was effectuated by the RO in an October 2009 rating decision.  Before the October 2009 rating decision was issued, the Veteran had already been awarded service connection for several other disabilities.  Thus, the Veteran had a 30 percent combined rating prior to the conclusion of the appeal in which the Appellant represented the Veteran.  Therefore, the 20 percent evaluation awarded for hemorrhoid s increased the Veteran's VA disability percentage from 30 percent to 40 percent, as combined under 38 C.F.R. § 4.25.  

The record establishes that the Veteran received retired military pay benefits monthly, issued by the Defense Finance and Accounting Service (DFAS).  When the Veteran was awarded VA disability compensation, the RO determined that the Veteran did not meet any statutory or regulatory criterion for concurrent receipt of retired pay and VA compensation benefits.  38 C.F.R. § 3.750 (2010) (authorizing receipt of both military retired pay and VA compensation if a Veteran's disability rating is 50 percent or higher).   Receipt of duplicate retired military pay benefits and VA compensation benefits is precluded by law, with certain exceptions.  Thus, VA benefits were withheld, to the extent that VA benefits were duplicative of and less than the retired pay already issued to the Veteran by DFAS.  

The Board agrees that the evidence establishes that the Veteran is not eligible for concurrent receipt of retired pay and VA compensation.  The Board notes that neither the Veteran nor the Appellant have asserted that the information provided to VA by DFAS regarding actual payment of retired pay benefits is incorrect or that such payment has not been made.  The Veteran in this case has no legal entitlement to VA benefits which duplicate payment already received by the Veteran from DFAS.  

The fee agreement under which the Appellant undertook representation of the Veteran limits the Appellant's attorney fees to 20 percent of any "retroactive benefits" the Veteran might be awarded.  The fee agreement reflects that the Veteran will pay the attorney if VA fails to withhold payment of attorney fees from VA payment to the Veteran of past-due benefits.  The agreement further states, "If there is no success in obtaining any past-due benefits, there shall be no fees owed."  

Applicable law and regulations

Statutes governing Veteran's benefits authorize payment of attorney fees out of "past-due" benefits.  38 U.S.C.A. § 5905(d) (2010).  The total fee payable to any attorney under such a fee agreement "may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim." 38 U.S.C. § 5904(d)(1) (emphasis added).   That provision of 38 U.S.C.A. § 5904 has been interpreted as limiting the fee which an attorney can earn to the past-due benefits awarded to the Veteran.  Snyder v. Nicholson, 489 F.3d 1213 (2007).  

The statute limits the amount of an attorney fee in connection with a representation in a claim for VA benefits to no more than 20 percent of the total past-due benefits awarded.  The statue also precludes an attorney from claiming as fee a portion of the future monthly benefits that will be paid to the Veteran.  The statute further provides that a fee pursuant to a statutory fee agreement "is to be paid to the attorney by (VA) directly from any past-due benefits awarded on the basis of the claim."  38 U.S.C. § 5904(d)(2)(A)(i).  

The implementing regulation, at 38 C.F.R. § 14.636, sets forth the circumstances under which VA may pay an agent or attorney directly, at 38 C.F.R. § 14.636(h).  The title of that portion of the regulation includes the words "from past-due benefits."  Significantly, 38 C.F.R. § 14.636(h)(iii) notes that VA is only authorized to honor a fee agreement if there is a "cash payment" to the Veteran from which a fee may be deducted.  The regulation specifically notes that an award of past-due benefits will not always result in a cash payment to a Veteran.  The regulation sets forth that, "For example, no cash payment will be made to military retirees unless there is a corresponding waiver of retirement pay."  The regulation references 38 U.S.C.A. § 5704.  

Analysis

In this case, as noted, the Veteran is entitled to military retired pay, which is paid by DFAS.  The statutes governing payment of VA benefits preclude concurrent payment of VA benefits and retired pay benefits, so a Veteran who is receiving retired pay receives VA compensation only to the extent that it exceeds retired pay benefits.  Thus, even though the Veteran was awarded an increase in his disability rating for VA purposes at the conclusion of the successful appeal, the Veteran was not entitled to an actual retroactive payment by VA of VA benefits, because an amount equal to the increased VA compensation entitlement had already been paid to the Veteran by the United States.  See OPGCPREC 18-95 (defining past-due benefits and computation of such benefits).

The Appellant argues that, even though there was no payment to the Veteran of past-due benefits by VA, the Appellant is still eligible for direct payment of attorney fees by VA.  The Appellant contends that, under the definition of "award" for purposes of 38 U.S.C.A. § 5904 and 38 C.F.R. § 14.636, the Veteran has been "awarded" a change in the monthly VA benefits entitlement based on his disability rating, even though the Veteran has no legal entitlement to a monetary award of past-due benefits.  

The Appellant argues that VA must pay attorney fees based on the change in the Veteran's disability percentage without "reduction" of the amount awarded because of retired pay.  The attorney contends that VA's failure to calculate such an "award" conflicts with the Federal Circuit's definition of "award."  The Appellant argues that an "award" for purposes of attorney fees must be based on the benefits amount commensurate with the increased disability awarded if the actual amount of retroactive benefits paid is reduced due to considerations other than the disability rating, based on the holding of the United States Court of Appeals for the Federal Circuit in Snyder v. Nicholson, 489 F.3d 1213 (2007).  In Snyder, the Court held that the attorney's fee should be calculated based on the total "award" of disability compensation made by VA "on the basis of the claim" before VA reduced the retroactive payment amount due to the Veteran's incarceration.  See 38 U.S.C.A. § 5313 (limiting benefits which may be paid to an incarcerated Veteran) (VA reduced the attorney fee by about $10,000 when it reduced the actual retroactive payment to the Veteran from $90,000 to the 10 percent compensation allowed for incarcerated Veterans).  The Federal Circuit held that VA's payment to the attorney should have been calculated on the amount of benefits awarded to the Veteran without consideration of the reduction due to the Veteran's incarceration.  

The Appellant states, in his substantive appeal, that there is no statutory basis for treating the "award" in this case differently than the award in the Snyder case.  However, there is a significant difference between the Veteran in this case and the Veteran in the Snyder case.  In Snyder, the Veteran was entitled to a retroactive benefits payment from VA; what was at issue was the amount of the retroactive benefit for purposes of determining the proper attorney fee.  

In this case, the Veteran is not entitled to a retroactive payment from VA.  The Appellant contends that he is eligible to receive attorney fees from VA directly even though the Veteran represented by the Appellant is not entitled to any payment of retroactive benefits for past-due compensation.  The statute does not provide for VA payment of attorney fees where no past-due benefits were owed or paid to the represented Veteran.  The Appellant's reliance on the definition of the term "award" is Snyder is misplaced, because the Court clearly stated in Snyder that attorney fees payments were limited to payment out of retroactive benefits.  As there are no benefits due and owing in this case, and therefore no retroactive benefits payment may be made by VA to the Veteran, there is no basis for eligibility for payment to the Appellant of attorney fees from VA.  

Under 38 U.S.C.A. § 5904, "The Secretary may prescribe in regulations reasonable restrictions on the amount of fees that an agent or attorney may charge a claimant for services rendered in the preparation, presentation, and prosecution of a claim before the Department.  A fee that does not exceed 20 percent of the past due amount of benefits awarded on a claim shall be presumed to be reasonable."  
The statute does not authorize VA to pay attorney fees "as if" the Veteran's claim resulted in an award of retroactive VA benefits payments where the Veteran does not, in fact, receive a retroactive payment of VA benefits.  As the Court stated in Snyder, the statute which authorizes VA to pay attorney fees limits that authorization to payment from retroactive benefits.  The authorizing subsection of 38 U.S.C.A. § 5904 is entitled, "(d) Payment of fees out of past-due benefits" and specifically restricts the total fee paid to a agent or attorney to no more that 20 percent of the total amount of any past-due benefits awarded [emphasis added] on the basis of the claim.   

As required by the statute, the Secretary did prescribe regulations that address restrictions on fees.  Where the represented Veteran has no legal entitlement to an actual retroactive payment from VA at the conclusion of the matter which required representation, the attorney is not eligible to receive payment of an attorney fee directly from VA.  In particular, as noted in the regulation, an individual receiving retirement pay may not receive a cash benefit.  38 C.F.R. § 14.636(h).  The preclusion against the Veteran's receipt of duplicative benefits is statutory.  The Court's definition of "award" in Snyder is not effective to make an exception to the statutory preclusion of duplicate benefits.  Therefore, the Appellant's argument that VA's regulation cannot be applied because it conflicts with the definition of "award" must fail.  

In this case, there is no retroactive payment due to the Veteran from VA.  Although the increase in the Veteran's combined VA disability rating from 30 percent to 40 percent represents a theoretical "award," because the Veteran is not entitled to service-connected disabilities totaling 50 percent or more,  As a result, he is ineligible to receive disability payment s from VA under 38 C.F.R. §3.75(b)(1).  It does not appear that the Veteran elected to receive VA benefits in lieu of his retired pay.  The award that the Veteran received in this case is not retroactive "payment" of "past-due benefits."  The statute provides no exception for payment of attorney fees by VA "as if" there were a monetary award of past-due benefits.  

Where the represented Veteran has no legal entitlement to an actual retroactive payment from VA at the conclusion of the matter which required representation, the attorney is not eligible to receive payment of an attorney fee directly from VA.  In particular, as noted in the regulation, an individual receiving retirement pay may not receive a cash benefit.  38 C.F.R. § 14.636(h).  The preclusion against the Veteran's receipt of duplicative benefits is statutory.  The Court's definition of "award" in Snyder is not effective to make an exception to the statutory preclusion of duplicate benefits.  Therefore, the Appellant's argument that VA's regulation cannot be applied because it conflicts with the definition of "award" must fail.  

VA is not authorized to calculate or pay attorney fees except to the extent that there a cash payment of "past-due benefits" are awarded.  The Board notes that the situation of the Veteran in this case, that is, a Veteran who receives military retired pay, and therefore received no "cash" award despite a favorable outcome on a VA benefits claim, is contemplated in the applicable regulation.  No cash payment of past-due benefits was awarded in this case, and the appeal for eligibility for direct VA payment of the Appellant's attorney fee must be denied.  



ORDER

The appeal for eligibility for payment directly from VA of attorney fees to the Appellant in the absence of legal entitlement of the represented Veteran to a monetary award of past-due benefits is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


